                 Case 2:18-tk-00486-UA Document 3 Filed 02/06/19 Page 1 of 4 Page ID #:16
                                                      United States District Court
                                                      Central District of California


U NITED STATES OF AMERICA vs.                                             Docket No.           2:18-tk-0486 / CC83,W0800486

Defendant        Aquaco Inc., C.E.O. John Scott                          Social Security No. 7        5         5     0

akas:                                                                    (Last 4 digits)




                                                                                                                    MONTH       DAY   YEAR
           In the presence of the attorney for the government, the defendant appeared in person on this date.        02         06    2019


  COUNSEL                                                            Donald B. Marks, Retained
                                                                          (Name of Counsel)

       PLEA      ~ GUILTY,and the court being satisfied that there is a factual basis for the plea.~          NOLO    ~  NOT
                                                                                                           CONTENDERE   GUILTY
                     There being afinding/verdict of GUILTY,defendant has been convicted as charged ofthe offenses) of:l6 U.S.C. 1538, 50
      FINDING
                     C.F.R. 14.81: Failure to mark contains or packages as required.

 JUDGMENT            The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
 AND PROB/           contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
   COMM              that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby ordered to
   ORDER             pay a fine of $10,500.00, a mandatory special assessment of $20.00, and a mandatory processing fee of $60.00. The Court
                     orders that the defendant is ordered to serve a (1) one year tern of unsupervised probation. The Court orders that the
                     defendant pay $2,580.00 of the $10,580.00 forthwith. If there are no further violations during the duration of unsupervised
                     probation, then the remaining $7,500.00 of the court ordered fine will be waived.




                                                                                                                    FEB -6 Za9
                                                                                                                     DISTF:CT




          Defendant is notified ofthe right to appeal the sentence within 14 days.

///

///

///




CR-104(docx 10/15)                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                   Page I of4
                   Case 2:18-tk-00486-UA Document 3 Filed 02/06/19 Page 2 of 4 Page ID #:17
 USA vs.     Aquaco Inc., C.E.O. John Scott                                           Docket No.:       2:18-tk-0486 / CC83,W0800486



[n addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
supervision for a violation occurring during the supervision period.




       ~i~r~ ~, X19
                                                                                                     1~~~~~
            Date                                                           Alexander F. MacKinnon, U. S. Magistrate Judge
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                           Clerk, U.S. District Court




          _/hAr~~~ G , 2-~ t9                                       By
            Filed Date                                                     Deputy Clerk



The defendant shall comply with the standard conditions that have been adopted by this court(set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.   The defendant shall not commit another Federal, state or local               10. the defendant shall not associate with any persons engaged in
        crime;                                                                            criminal activity, and shall not associate with any person
2.    the defendant shall not leave the judicial district without the written             convicted of a felony unless granted permission to do so by the
         permission ofthe court or probation officer;                                     probation officer;
3.    the defendant shall report to the probation officer as directed by the       1 1. the defendant shall permit a probation officer to visit him or her at
        court or probation officer and shall submit a truthful and complete               any time at home or elsewhere and shall permit confiscation of
        written report within the first five days of each month;                          any contraband observed in plain view by the probation officer;
4.    the defendant shall answer truthfully all inquiries by the probation         1 2. the defendant shall notify the probation officer within 72 hours of
        officer and follow the instructions ofthe probation officer;                      being arrested or questioned by a law enforcement officer;
5.    the defendant shall support his or her dependents and meet other             1 3. the defendant shall not enter into any agreement to act as an
        family responsibilities;                                                          informer or a special agent of a law enforcement agency without
6.    the defendant shall work regularly at a lawful occupation unless                    the permission of the court;
        excused by the probation officer for schooling, training, or other         14. as directed by the probation officer, the defendant shall notify third
        acceptable reasons;                                                               parties of risks that may be occasioned by the defendant's
7.    the defendant shall notify the probation officer at least 10 days prior             criminal record or personal history or characteristics, and shall
        to any change in residence or employment;                                         permit the probation officer to make such notifications and to
8.    the defendant shall refrain from excessive use of alcohol and shall                 conform the defendant's compliance with such notification
        not purchase, possess, use, distribute, or administer any narcotic                requirement;
        or other controlled substance, or any paraphernalia related to such        1 5. the defendant shall, upon release from any period of custody, report
        substances, except as prescribed by a physician;                                  to the probation officer within 72 hours;
9.    the defendant shall not frequent places where controlled substances          16. and, for felony cases only: not possess a firearm, destructive device,
        are illegally sold, used, distributed or administered;                            or any other dangerous weapon.




CR-104 (docx 10/15)                                   JUDGMENT &PROBATION/COMMITMENT ORDER                                                           Page 2 of4
                 Case 2:18-tk-00486-UA Document 3 Filed 02/06/19 Page 3 of 4 Page ID #:18

 USA vs.     Aquaco Inc., C.E.O. John Scott                                      Docket No.:    2:l 8-tk-0486 / CC83,W0800486



 O
 X The defendant will also comply with the following special conditions pursuant to General Order O1-OS (set forth below).

          STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15`h)day after the date of the judgment pursuant to 18 U.S.C. §3612(fl(1). Payments may be
 subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are
 not applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney's Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

          The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in
 the defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C.
 §3664(k). The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or
 the victim, adjust the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for
 probation 18 U.S.C. §3563(a)(7).

          Payments shall be applied in the following order:

                     1. Special assessments pursuant to 18 U.S.C. §3013;
                     2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                              Providers of compensation to non-federal victims,
                              The United States as victim;
                     3. Fine;
                     4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                     5. Other penalties and costs.

                               SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

         As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit
report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial
statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply
for any loan or open any line of credit without prior approval ofthe Probation Officer.

         The defendant shall maintain one personal checking account. Al] of defendant's income, "monetary gains," or other pecuniary
proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts,
including any business accounts, shall be disclosed to the Probation Officer upon request.

        The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval ofthe Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104(docx 10/15)                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                    Page 3 of4
                   Case 2:18-tk-00486-UA Document 3 Filed 02/06/19 Page 4 of 4 Page ID #:19

 USA vs.     Aquaco Inc., C.E.O. John Scott                                     Docket No.:      2:18-tk-0486 / CC83,W0800486



                                                                      RETURN
  I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant's appeal determined on
 Defendant delivered on                                                                   to
     at
     the institution designated by the Bureau of Prisons, with a certified copy ofthe within Judgment and Commitment

                                                                    United States Marshal


                                                              By
            Date                                                    Deputy Marshal




                                                                 CERTIFICATE
 I hereby attest and certify this date that the foregoing document is a full, true and correct copy ofthe original on file in my office, and in my
 legal custody.

                                                                    Clerk, U.S. District Court




           Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and/or(3) modify the conditions of supervision.

          These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.


        (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date



CR-104 (docx 10/15)                              JLfDGMENT &PROBATION/COMMITMENT ORDER                                                     Page 4 of4
